F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         FEB 8 1999
                             FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    CLARENCE MICHAEL PAUL,

               Plaintiff-Appellant,

    v.                                                 No. 98-6202
                                                  (D.C. No. CIV-95-1469)
    CITY OF ALTUS,                                     (W.D. Okla.)

               Defendant-Appellee,

         and

    JOHN DOE; JACKSON COUNTY
    MEMORIAL HOSPITAL; GEORGE
    ANDREWS; TODD GILPATRICK;
    RANDALL HOWLAND; RONALD
    MYERS; CHARLES DIGIACOMO;
    MIKE WHITE;

               Defendants.




                             ORDER AND JUDGMENT        *




Before PORFILIO , BALDOCK , and HENRY , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

       Plaintiff Clarence Michael Paul’s action against defendant City of Altus

[“the city”] is based on an alleged failure to adequately train its police officers

who had allegedly violated plaintiff’s constitutional rights and is brought pursuant

to 42 U.S.C. § 1983. Our jurisdiction arises under 28 U.S.C. § 1291. The district

court granted summary judgment in favor of the city, but the case against the

individual officers went to trial.    See Appellant’s App. at 98-101. A jury found

in favor of the officers.   See Appellee’s Supp. App. at 30. On appeal, this court

affirmed the verdict in favor of the officers but overturned the summary judgment

in favor of the city because we determined that an issue of material fact existed as

to whether the city had failed to properly train the officers.   See id. at 29-34.

Because we did not know the basis of the jury’s verdict in favor of the officers,

we could not say whether the case against the city had been mooted by that

verdict. See id. at 30. We therefore remanded the cause and instructed the

district court to review the jury instructions and verdict form to determine the

basis of the jury’s verdict. If the court determined that the jury found the officers




                                              -2-
did not commit a constitutional violation, we instructed the court to dismiss the

case against the city.   See id. at 30-31.

       On remand, the court followed our instructions and stated that it was clear

that the jury found no constitutional violations. Accordingly, the court dismissed

plaintiff’s action against the city.   See id. at 36-37. In the appeal at bar, plaintiff

erroneously argues that in order for the district court to properly dismiss his

action against the city, the court first had to find that plaintiff initially did not

have a claim against the city.     See Appellant’s Br. at 4. We hold that the district

court properly followed our instructions on remand, and, having determined that

the jury found that the officers did not violate plaintiff’s constitutional rights,

properly dismissed plaintiff’s case against the city.

       The judgment of the United States District Court for the Western District

of Oklahoma is AFFIRMED.



                                                        Entered for the Court



                                                        Bobby R. Baldock
                                                        Circuit Judge




                                             -3-